Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 22, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00621-CR



                IN RE ALEXANDER BRETT GANN, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               177th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1518851

                         MEMORANDUM OPINION

      On August 13, 2019, relator Alexander Brett Gann filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the presiding judge of the
177th District Court of Harris County, to rule on relator’s motions, which relator
claims are pending in the trial court.

       To be entitled to mandamus relief, a relator must show (1) that the relator has
no adequate remedy at law for obtaining the relief the relator seeks; and (2) what the
relator seeks to compel involves a ministerial act rather than a discretionary act. In
re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017) (orig. proceeding). A
trial court has a ministerial duty to consider and rule on motions properly filed and
pending before it, and mandamus may issue to compel the trial court to act. In re
Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig.
proceeding).

       A relator must establish that the trial court (1) had a legal duty to rule on the
motion; (2) was asked to rule on the motion; and (3) failed or refused to rule on the
motion within a reasonable time. Id. It is a relator’s burden to provide a sufficient
record to establish that relator is entitled to relief. Id. Relator has failed to do so.
Relator has not attached any file-stamped copies of the motions in question or
provide this court with copies of any motions. In the absence of file-stamped copies
of the motions, relator has not established that his motions are actually pending in
the trial court.

       Even if relator had established that his motions are properly pending, he has
not demonstrated that his motions were properly presented to the trial court for
rulings. Filing a document with the district clerk does not impute the clerk’s
knowledge of the filing to the trial court. In re Chavez, 62 S.W.3d 225, 228 (Tex.
App.—El Paso 2001, orig. proceeding). The trial court is not required to consider
                                      2
any motion that has not been called to its attention by proper means. See Henry, 525
S.W.3d at 382.

      Moreover, to the extent that relator asks this court to direct the trial court
regarding how to rule on relator’s motions, we may not tell the trial court how to
rule on the motions. In re Ramirez, 994 S.W.2d 682, 684 (Tex. App.—San Antonio
1998, orig. proceeding).

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3